983 F.2d 1057
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael SINDRAM, Petitioner-Appellant,v.Harry L. CARRICO;  Benjamin Kendrick;  Donald H. Kent;  MarySue Terry, Respondents-Appellees.
No. 92-7028.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-90-1493-A)
Michael Sindram, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Michael Sindram appeals the district court's denial of his motion to reopen a prior judgment in this case.  The district court denied the motion, finding that Sindram's motion presented no valid grounds for relief.  Finding no abuse of discretion, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because our review of the record and other materials before us reveals that argument would not significantly aid the decisional process.

DISMISSED